          Case 3:18-cv-01160-VLB Document 16 Filed 10/02/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

CHRISTOPHER E. BROWN                                    :
an individual,                                          :
                                                        :      CASE NO.: 3:18-cv-01160-VLB
               Plaintiff,                               :
                                                        :
vs.                                                     :
                                                        :
PREMIUM OUTLET PARTNERS, LIMITED                        :
PARTNERSHIP,                                            :
a Delaware Limited Partnership,                         :
                                                        :
               Defendant.                               :
                                                        /

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff and Defendant, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, hereby stipulate to dismiss this action with prejudice and except as otherwise agreed

between the parties, each party shall bear its respective fees and costs.

Dated: October 2, 2018

Respectfully Submitted,                               Respectfully Submitted,


/s/ Louis I. Mussman                                  /s/ Phillip H. Bieler
Louis I. Mussman (ct27484)                            Phillip H. Bieler, Esq., (CT16252)
KU & MUSSMAN, P.A.                                    BAKER & HOSTETLER LLP
18501 Pines Boulevard                                 45 Rockefeller Plaza
Suite 209-A                                           New York, New York
Pembroke Pines, FL 33029                              Tel: 212-589-4200
Tel: (305) 891-1322                                   Fax: 212-589-4201
Fax: (305) 891-4512                                   pbieler@bakerlaw.com
louis@kumussman.com




                                                  1
         Case 3:18-cv-01160-VLB Document 16 Filed 10/02/18 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 2nd day of October, 2018, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system with a copy electronically delivered

through CM/ECF to the following attorneys of record:

Philip H. Bieler, Esq.,
BAKER & HOSTETLER LLP
45 Rockefeller Plaza
New York, New York

                                             /s/ Louis I. Mussman
                                             Louis I. Mussman (ct27484)




                                              2
